t c summary opinion united_states tax_court william king alt and barbara g alt petitioners v commissioner of internal revenue respondent docket no 19964-04s filed date william king and barbara g alt pro_se alisha m harper for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority 1unless otherwise indicated section references hereafter are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for the sole issue for decision is whether under sec_166 petitioners are entitled to a nonbusiness_bad_debt deduction for loans or advances to their son some of the facts were stipulated those facts and the accompanying exhibits are so found and are incorporated herein by reference petitioners’ legal residence at the time the petition was filed was lexington kentucky petitioners’ son michael alt michael while a student at the university of kentucky at lexington kentucky was employed part time at a pet store he continued to work in the business and at some point became manager of the store the business was locally owned sometime in the owner decided to sell the business since michael had worked in the business for several years and was intimately acquainted with its customers and its merchandise he became interested in purchasing the business with substantial financial assistance from petitioners michael purchased the business the financial assistance provided by petitioners was dollar_figure of that amount dollar_figure was for purchase of the business and dollar_figure was for working_capital petitioners were both retired and in order to obtain the dollar_figure borrowed dollar_figure from a local bank and mortgaged their home as security for the loan the dollar_figure came from petitioners’ savings shortly after michael purchased the business serious competition arose in the pet store business a new wal-mart store opened in lexington kentucky and competed directly with michael’s business then another large pet store opened by or michael became insolvent and it became clear that michael’s independently owned smaller store could not survive the store was closed and michael filed for bankruptcy under chapter of the bankruptcy code michael’s indebtedness to petitioners was unpaid except for a few monthly payments he made to the bank in the earlier years prior to his insolvency petitioners filed a proof_of_claim in the bankruptcy proceeding however there were no assets that were available to unsecured creditors including petitioners with respect to the dollar_figure in financing that petitioners provided to michael dollar_figure as noted above came from a loan petitioners received from their local bank which michael agreed to pay when michael defaulted on the loan petitioners were required to pay the court is satisfied from the record that at the time michael purchased the store petitioners fully expected that the dollar_figure of indebtedness to the bank was an indebtedness that michael was liable for at the time of the purchase petitioners consulted an attorney and based on that attorney’s advice michael executed in favor of petitioners an unsecured promissory note in the amount of dollar_figure as to the dollar_figure petitioners provided michael for working_capital no such note was executed by michael at trial petitioners explicitly testified that they really never expected to collect the dollar_figure which came from their savings but that they expected repayment of the dollar_figure on their federal_income_tax return for petitioners claimed a business_bad_debt deduction of dollar_figure in petitioners filed an amended income_tax return to reflect the dollar_figure as a nonbusiness_bad_debt in the notice_of_deficiency respondent disallowed the nonbusiness_bad_debt deduction on the ground that there was no valid debtor creditor relationship between petitioners and michael the court disagrees with that determination sec_166 provides with respect to a taxpayer other than a corporation that where a nonbusiness_bad_debt becomes wholly worthless within the taxable_year the loss shall be considered a 2even though michael made a few payments to the bank on the dollar_figure note no evidence was offered at trial as to whether any of those payments were applied to the principal of the note the court assumes that the entire principal_amount of dollar_figure was owing at the time petitioners filed their income_tax return since the actual amount of the indebtedness was not made an issue loss from the sale_or_exchange of a capital_asset held for not more than one year sec_1_166-5 income_tax regs to qualify for a worthless_debt deduction the taxpayer must show that a debtor-creditor relationship was intended between the taxpayer and the debtor that a genuine debt in fact existed and that the debt became worthless within the taxable_year 54_tc_239 sec_1_166-1 income_tax regs petitioners bear the burden_of_proof rule a transactions among family members are subject_to careful scrutiny 549_f2d_1155 8th cir l977 affg tcmemo_1975_319 12_tc_1158 affd per curiam 192_f2d_391 2d cir the taxpayer must show that there existed at the time of the transaction an intent to enforce collection of the indebtedness andrew v commissioner supra pincite additionally the taxpayer must show that the loan was made with a reasonable expectation of repayment 24_tc_1150 the execution of a note does not necessarily establish the existence of a bona_fide debt estate of van anda v commissioner supra pincite sec_7491 which in some circumstances places the burden of production on respondent is not applicable here as the court decides the case without regard to the burden_of_proof the court is satisfied that a genuine debtor creditor relationship existed in this case between petitioners and their son michael that conclusion is fortified by petitioners’ concurrent advance to michael of dollar_figure and their candid testimony at trial that they never expected repayment of that amount but fully expected repayment of the dollar_figure they followed the advice of their attorney to have the dollar_figure advance documented by execution of a promissory note by their son the evidence does not support respondent’s contention that the dollar_figure note did not constitute a valid debt simply because the note did not provide a repayment schedule had no maturity_date and no default provisions the court construes the note as a valid legal enforceable obligation that was due on demand the court further concludes that there was a debtor creditor relationship between petitioners and michael accordingly petitioners are entitled to a nonbusiness_bad_debt deduction pursuant to sec_166 reviewed and adopted as the report of the small_tax_case division decision will be entered for petitioners
